LARRY G. SMITH, Judge.
We affirm the deputy’s order causally relating claimant’s herniated disc to his industrial accident of September 12, 1979. Although the evidence was capable of disparate interpretations, the deputy’s order determining causality was based on competent and substantial evidence. Further, even though the claimant failed to conduct a work search, the deputy’s order awarding wage loss benefits is sustainable based upon the evidence of claimant’s physical limitations, Dr. Shea’s deposition testi*1149mony regarding claimant’s inability to work, and the deputy’s observation of the claimant which taken together justifies claimant’s excusal from a work search.
Accordingly, the order appealed is AFFIRMED.
JOANOS and THOMPSON, JJ„ concur.